UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 11, 2012 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 15 Skyline Drive, Hawthorne, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events (a)In September 2011, the U.S. District Court for the District of New Jersey ruled against Acorda Therapeutics, Inc. (“Acorda”) in its litigation with Apotex Inc. and Apotex Corp (collectively, “Apotex”), and held that the claims of Acorda’s U.S. Patent No. 6,455,557 covering use of multiparticulate tizanidine compositions are invalid as not enabled and not infringed by Apotex’s marketing of generic versions of Acorda’s Zanaflex Capsules®.Acorda appealed the decision to the U.S. Court of Appeals for the Federal Circuit.On June 11, 2012, the Federal Circuit affirmed the decision of the District Court.Acorda is considering the decision of the Federal Circuit and whether to appeal it. (b)On June 12, 2012, Acorda issued a press release announcing that the first patient has been enrolled in a proof-of-concept study exploring the use of AMPYRA® (dalfampridine) Extended Release Tablets, 10 mg in treating patients who have post-stroke deficits. Post-stoke deficits refer to chronic neurological deficits, such as impaired walking, motor and sensory function and manual dexterity, that persist in people who have had a stroke.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K, and incorporated by reference into this Item. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated June 12, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics,Inc. June 12, 2012 By: /s/ Jane Wasman Name: Jane Wasman Title: Chief, Strategic Development and General Counsel EXHIBIT INDEX Exhibit No. Description Press Release dated June 12, 2012
